Case 1:18-cv-10385-KMW Document 27 Filed 11/26/19 Page 1of1

 

LernerDavid -_ Lerner David Littenberg
fp Krumholz & Mentlik tip
INTELLECTUAL PROPERTY LAY | YEARS 20 Commerce Drive

Cranford, NJ 07016
908 654 5000 main
lernerdavid.com

Charles P, Kennedy

908.518.6307

ckennedy@lernerdavid.com
Document Filed Electronically

November 26, 2019

District Judge Kimba M. Wood, U.S.D.J.

Daniel Patrick Moynihan

United States Courth -|
Untied States outhouse MEMO ENDORSED
New York, NY 10007-1312

Re: Publicis Media Limited, et al. v. Moxie Software, Inc.
Civil Action No. 18-cv-10385-KMW

Honorable Judge Wood:

We represent the Plaintiffs, Publicis Media Limited and Moxie Marketing
Services LLC (“Publicis”) in the above referenced matter. In response to Publicis’
complaint, Defendant Moxie Software, Inc. (“Moxie Software”) filed a motion to
dismiss. (Dkt. 21.) The parties requested a short extension of the opposition and reply to
such motion, to December 3 and December 17, respectfully, which Your Honor granted.
(Dkt. 26.)

In lieu of a response to the motion to dismiss, Publicis is considering amending its
complaint as of right pursuant to Rule 15(a)(1)(B). Such an amendment would be due 21
days after the motion to dismiss was filed, or today, November 26. To the extent that
Your Honor’s extension of the response to the motion to dismiss did not extend the date
to amend under Rule 15, Publicis and Moxie Software have agreed that the time within
which Publicis can amend is extended one week to December 3, so as to align with
Publicis’ opposition to the motion to dismiss. To the extent the Court believes this
should be So Ordered, Publicis respectfully requests the Court do so.

(sranted .
Kw

In the event Publicis amends its complaint, it will coordinate with Moxie Software
as to the procedural posture of the motion to dismiss, and contact the Court as to the
status.

Respectfully submitted,

: (2-2°'9 LERNER, DAVID, LITTENBERG,
SO ORDERED, N.Y., N.Y: KRUMHOLZ & MENTLIK, LLP
Waele W.Uordk Attorneys for Plaintiffs Publicis Media Limited
Xin AM: WOOD , and Moxie Marketing Services LLC

USDJ.. By:___s/Charles P. Kennedy
Charles P, Kennedy

 

6143993 1.docx
